Citation Nr: 1042276	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right L5 radiculopathy.  

3.  Entitlement to an allowance for an automobile and adaptive 
equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 
1980.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied an evaluation in excess of 40 percent 
for chronic low back strain.  A March 2006 RO Decision Review 
Officer's decision granted separate service connection for right 
L5 radiculopathy, as a manifestation of the service-connected 
chronic low back strain, and assigned a 10 percent initial 
evaluation.  As the Veteran's May 2006 substantive appeal states 
that she wanted to appeal all the issues listed on the statement 
of the case (SOC), the Board finds that it has jurisdiction of 
the issue of entitlement to an initial evaluation in excess of 10 
percent for right L5 radiculopathy.

The Veteran testified before a Decision Review Officer at the 
Cleveland RO in December 2006.  A copy of the transcript is in 
the claims file.  

This case is also on appeal from an October 2008 rating decision 
from the RO in Cleveland, Ohio, that denied an allowance for an 
automobile and adaptive equipment or for adaptive equipment only.

The RO in Cleveland has jurisdiction over the Veteran's claims 
file.  

The Board observes that December 2009 correspondence from the 
Disabled American Veterans requested a hearing for the Veteran.  
The Veteran's accredited representative is the American Legion.  
Moreover, an April 2009 VA Report of Contact reveals that the 
Veteran stated that she was unable to attend a May 2009 Video 
Hearing at the Cleveland RO due to health reasons.  She requested 
that the Board make its decision on the evidence already of 
record.  She confirmed this in a May 2009 letter.  In a September 
2010 Informal Hearing Presentation (IHP), the American Legion 
made no request for another hearing.  Accordingly, the Board 
finds that any request for a hearing before the Board has been 
withdrawn, and the Board will adjudicate the claims on the 
current evidence.  


FINDINGS OF FACT

1.  The competent clinical evidence of record does not show that 
the Veteran's chronic low back strain results in unfavorable 
ankylosis of the entire thoracolumbar spine.

2.  The competent clinical evidence of record does not show that 
the Veteran's right L5 radiculopathy results in moderate 
incomplete paralysis of the sciatic nerve.  

3.  The competent clinical evidence of record does not show that 
the Veteran's service-connected disabilities result in the loss, 
or permanent loss of use, of one or both feet; the loss or 
permanent loss of use of one or both hands; permanent impairment 
of vision in both eyes, resulting in (1) central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or, 
(2) central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye; or service-connected ankylosis of one or both knees or one 
or both hips.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for right L5 radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8520 (2010).

3.  The criteria for entitlement to an allowance for an 
automobile and adaptive equipment or for adaptive equipment only 
have not been met. 38 U.S.C.A. §§ 3902, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As the March 2006 RO decision granted service connection for 
right L5 radiculopathy, such claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective 
May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  
Rather, the Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  See March 2006 SOC and October 2008 supplemental 
statement of the case (SSOC) headings "Pertinent Laws; 
Regulations; Rating Schedule Provisions."

The VCAA duty to notify was satisfied with respect to the 
Veteran's low back claim by a March 2005 letter that fully 
addressed all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.

The March 2006 SOC provided the criteria for assignment of an 
effective date and disability rating in the event of award of the 
benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  This was 
followed by readjudication in March 2007 and October 2008 SSOCs.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has not provided VCAA notice for the Veteran's claim for an 
allowance for an automobile and adaptive equipment or for 
adaptive equipment only.  VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the burden 
of prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In this case, the Board finds that the notice defect was not 
prejudicial to the Veteran and did not affect the essential 
fairness of the adjudication.  In this regard, the Board notes 
that the Veteran had actual notice of the elements required to 
establish entitlement to an allowance for an automobile and 
adaptive equipment or for adaptive equipment only.  Specifically, 
a September 2009 SOC provided the Veteran the elements required 
to establish this benefit.  She has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
contentions set forth by the Veteran in her November 2008 notice 
of disagreement and February 2009 substantive appeal, along with 
the contentions set forth by her representative in the September 
2010 IHP, make it clear that the Veteran had actual knowledge of 
why her claim had been denied.  These factors demonstrate that 
the Veteran has submitted all evidence and/or information in her 
possession and thus the purpose of the VCAA was not frustrated.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and private treatment 
records, and records from the Social Security Administration 
(SSA).  The Veteran submitted private treatment records and 
cancelled her opportunity to set forth her contentions during a 
hearing before a Veterans Law Judge.  

The appellant was afforded VA medical examinations in March 2005 
and July 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports obtained in this case are more than adequate, as 
they are predicated on a reading of the Veteran's claims file and 
medical records, and/or the results of physical and neurological 
examinations.  They consider all of the pertinent evidence of 
record, and the statements of the Veteran.  Additionally, 
clinical findings which are pertinent to the criteria applicable 
for rating the Veteran's low back and right L5 radiculopathy 
disabilities were provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

The Board is aware that the September 2010 IHP requests another 
VA examination refers to the "progressive degenerative nature" 
of the Veteran's low back strain, and the fact that her current 
evaluation was based on VA records dated in 2005 and 2006, and 
SSA records dated in 2006.  However, the Veteran's representative 
has identified no VA or private treatment records that show that 
the Veteran's low back strain and right L5 radiculopathy have 
increased in severity since the most recent VA examination.  
Therefore, an additional VA examination is not warranted.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

Increased Evaluation 

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  On appeals from the initial rating assigned with the 
grant of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Further, staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In this case, the Veteran specifically contends that her low back 
strain results in severe pain.  She noted that it had interfered 
with her employment as a VA social worker.  In this regard, the 
record contains a May 2006 letter from VA informing her that in 
conjunction with a May 2006 Notice of Proposed Disability 
Separation, she was separated from her position of Social Worker 
(Senior), effective June 1, 2006.  A December 2006 letter from 
the Office of Personnel Management (OPM) informed the Veteran 
that a review of her medical records reflected that OPM had found 
her disabled for her position as a Social Worker due to her 
"back condition." 

The Veteran's low back strain is evaluated under Diagnostic Code 
5237.  The Rating Schedule provides for the evaluation of all 
spine disabilities (Diagnostic Codes 5235 to 5243) under a 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Incapacitating Episodes Formula) 
(Diagnostic Code 5243).

The General Rating Formula provides that, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Note (1) to the 
General Rating Formula provides that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an appropriate 
diagnostic code.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 40 percent for chronic low back 
strain.  The clinical medical evidence of record (which includes 
a March 2005 VA spine examination report, a July 2006 VA 
orthopedic examination report, and VA and private treatment 
records) simply does not show that the Veteran's chronic low back 
strain results in unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board has also reviewed VA and private 
treatment records, including those received from the SSA.  These 
records are also negative for any evidence that the Veteran's 
chronic low back strain results in unfavorable ankylosis of the 
entire thoracolumbar spine.

The Board is aware of the Veteran's complaints of pain.  For 
example, during the March 2005 VA examination, the Veteran 
reported using a Tens unit.  The examiner noted that with regard 
to DeLuca factors, the Veteran complained of pain in the back, 
had weakness with falls, limitation with endurance and was easily 
fatigable.  During the July 2006 VA examination, she reported an 
achy, swollen, and grabby pain that was 10/10.  It increased with 
any type of lifting, working, stooping or standing.  She denied 
any flare-ups in the prior 12 months.  In addition, her prior co-
workers have stated that they observed the Veteran in pain from 
her low back.  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Further, in July 2006 correspondence the Veteran's treating VA 
physician stated that she was in pain that caused falls, and 
required morphine and Vicodin.  This medical allowed her to walk 
short distances and travel in a scooter but made her drowsy.  Any 
activity other than laying flat on her back aggravated the pain.  

In this case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected low back disability are contemplated in the 
current 40 percent disability rating.  The foregoing evidence 
simply does not show that pain, due to the service-connected back 
disability, has caused functional loss comparable to unfavorable 
ankylosis of the entire thoracolumbar spine.  In this regard, the 
July 2006 VA examination provides that the Veteran's forward 
flexion, extension, bilateral rotation, and bilateral lateral 
flexion were all pain-free from zero to 10 degrees.  Even with 
pain, thoracolumbar forward flexion was to 30 degrees.  The 
examiner specifically noted that although the Veteran's pain was 
increased with each thoracolumbar spine repetitive motion, it did 
not affect range of motion.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 
supra.

Turning to the Veteran's right L5 radiculopathy, the Veteran 
testifies that it causes pain, numbing and tingling.  

The Veteran's right L5 radiculopathy is evaluated as paralysis of 
the sciatic nerve.  The current 10 percent evaluation 
contemplates mild incomplete paralysis of the sciatic nerve.  
Moderate incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation.  Diagnostic Code 8520.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 10 percent for right L5 
radiculopathy.  The Veteran's motor strength and reflex testing 
results simply do not demonstrate moderate incomplete paralysis 
of the sciatic nerve.  

A January 2005 VA neurological outpatient treatment note provides 
that the Veteran had reflexes of 2+ in the upper and lower 
extension, and the toes were mute.  The report of the March 2005 
VA examination provides that the Veteran had no clonus.  She had 
negative straight leg raise, although it did cause some pain in 
the low back.  She had normal and symmetrical patellar and 
Achilles tendon reflexes.  She had 5/5 strength with plantar 
flexion, dorsiflexion, hamstrings and hip flexion.  Quadriceps 
were 4+/5 bilaterally.  On further examination of her quadriceps, 
she was unable to do even one straight leg test on the left, and 
almost able to do one on the right.  

October 2005 VA nerve testing showed that the Veteran's motor 
results were 5 bilaterally throughout.  Her reflexes were 2 
bilaterally throughout, except for toes which were down, 
bilaterally. 

A December 2005 VA outpatient neurosurgery consultation found 
that the Veteran's reflexes were +2 throughout the lower 
extremities.  Motor strength testing was 5/5, except 4/5 
bilaterally with knee flexion, hip flexion and knee extension due 
to pain, per patient.  August 2005 EMG results were noted to be 
abnormal and were evidence of a chronic lumbar radiculopathy 
involving the right L5 nerve root.  

The report of the July 2006 VA examination provides that the 
Veteran had no muscle atrophy or circumferential measurement 
differences in the lower extremities.  She had normal muscle tone 
and strength.  Patellar and Achilles tendon reflexes were 2+ and 
equal, bilaterally.  She had negative straight leg raises, and 
Babinski and Hoover tests, bilaterally.  She did have positive 
2/5 Waddell signs, reporting low back pain with axial loading, as 
well as reports of back pain with concomitant rotation of the 
hips and shoulders.  

In July 2006 correspondence, the Veteran's treating VA physician 
noted that neurosurgery had evaluated the Veteran's right L5 
radiculopathy and determined that surgery was not indicated.  

In light of the forgoing, the Board finds that the clinical 
evidence of record simply does not show that the Veteran's right 
L5 radiculopathy results in disability consistent with moderate 
incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520. 

The Board is aware of the Veteran's complaints regarding her 
right L5 radiculopathy.  Her prior co-workers have stated that 
they observed the Veteran in pain.  As noted, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  See Falzone, supra.  

However, as a lay person the Veteran is not competent to provide 
an opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing whether 
a service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
As a result, the Veteran's assertions cannot constitute competent 
medical evidence that her service-connected right L5 
radiculopathy results in disability consistent with moderate 
complete paralysis of the sciatic nerved under Diagnostic Code 
8520.  Further, the observable symptoms she describes do not 
satisfy the criteria for a 20 percent evaluation under Diagnostic 
Code 8520.

Extraschedular Evaluations

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with employment 
and frequent periods of hospitalization).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the completion of 
the third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate the 
Veteran's chronic low back strain or right L5 radiculopathy.  
There is no suggestion that the rating criteria do not reasonably 
describe the claimant's disability levels and symptomatologies.  
Therefore, the Veteran's disability pictures are contemplated by 
the rating schedule, the assigned evaluations are therefore 
adequate, and no referral for extraschedular consideration is 
required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an evaluation in excess of 40 percent for chronic low 
back strain, or an initial evaluation in excess of 10 percent for 
right L5 radiculopathy.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran contends that she needs a disability van so she can 
travel on her own with her motorized scooter.  She relates that 
the VA Medical Center (VAMC) in Cincinnati can no longer pick up 
her and her motorized scooter as the contracted transport company 
went bankrupt.  She also relates that if she is brought to the 
VAMC in a wheelchair, there are not enough volunteers to take her 
to the actual appointments.  She contends that she had missed 
several appointments because the driver who was sent for her got 
lost and never picked her up.  

In a September 2010 Informal Hearing Presentation, the Veteran's 
representative conceded that the Veteran had not completely lost 
the use of her lower extremities, upper extremities and/or 
vision.  However, the Veteran's representative asserted that the 
Veteran's mobility was still severely impaired by her service-
connected disabilities.  He noted that while the Veteran used a 
motorized wheelchair, her independence was still hampered by not 
having a vehicle with a lift for her scooter.  

The Veteran has submitted a March 2009 statement from a VA 
physician noting that the Veteran was dependent on others to get 
out of the house, and to and from scheduled appointments.  

The relevant law provides that necessary automobile adaptive 
equipment will be made where a Veteran who, due to a service-
connected disability, has: (i) the loss, or permanent loss of 
use, of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision in 
both eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of the visual field subtends an angular 
distance no greater than twenty degrees in the better eye.  38 
U.S.C.A. § 3902; 38 C.F.R. § 3.808.

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of use of 
the hand or foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of use 
of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is sufficient 
to show entitlement.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

The Veteran is service-connected for major depression associated 
with chronic low back strain, evaluated as 50 percent disabling; 
chronic low back strain, evaluated as 40 percent disabling; right 
L5 radiculopathy, evaluated as 10 percent disabling; and left 
medial epicondylitis associated with chronic low back strain, 
evaluated as 10 percent disabling.  

The Board has carefully reviewed the entire evidence of record.  
This includes the March 2005 and July 2006 VA examination 
reports, and VA and private treatment reports, including those 
received from SSA.  The Board finds that the preponderance of 
this evidence is against the Veteran's claim.

The competent medical evidence shows that the Veteran has 
limitations in mobility.  However, the evidence does not show, 
and again the Veteran does not contend, that she satisfies any of 
the specific criteria for either claimed benefit.  She has no 
service-connected vision disabilities, no service-connected 
ankylosis of either hip, and no service-connected ankylosis of 
either knee.  The clinical medical evidence fails to show that 
her service-connected chronic low back strain, right L5 
radiculopathy, or left medial epicondylitis result in the loss, 
or permanent loss of use, of one or both feet, or the loss or 
permanent loss of use of one or both hands.  38 C.F.R. § 3.808.

The Board is aware of the Veteran's own assertions in support of 
her claim.  However, these contentions do not specifically 
address the criteria required for either benefit.  Moreover, to 
the extent that the Veteran can testify as to observable 
symptoms, see Falzone, supra, her contentions are outweighed by 
the lack of any medical evidence showing that she meets the 
criteria set forth at 38 C.F.R. § 3.808.  In this regard, while 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting the assertions, in and of itself, 
does not render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).

In sum, the evidence of record demonstrates that the Veteran is 
not entitled to an allowance for an automobile and adaptive 
equipment or for adaptive equipment only.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, supra; 
Ortiz, supra.


ORDER

An evaluation in excess of 40 percent for chronic low back strain 
is denied.

An initial evaluation in excess of 10 percent for right L5 
radiculopathy is denied.

Entitlement to an allowance for an automobile and adaptive 
equipment or for adaptive equipment only is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


